DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 2, and 4–8 is/are pending.
Claim(s) 3 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Claim(s) 1, 2, and 4–8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a mixture comprising one part polyethylene and from 5 to 20 parts by polyisobutylene." Claim 1 does not describe the basis on which the parts are determined (e.g., mass, molar, volumetric). The specification also does not provided any guidance to the basis on which the parts are determined.
Claim 2 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 2 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein the mixture comprises 10 parts by polyisobutylene." Claim 4 does not describe the basis on which the parts are determined (e.g., mass, molar, volumetric). The specification also does not provided any guidance to the basis on which the parts are determined.
Claims 5–8 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 5–8 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakarine (US 6,146,784 A) in view of Yanagi et al. (JP 01-007468 A, hereinafter Yanagi).
Regarding claims 1 and 4
an external thread (30) for installing into an opening (22) of a battery cover (16, C3/L66–C4/L8); and
at least one gas-tight seal (38) arranged on an outer side of the closure plug (18, C4/L16–24),
Hakarine does not explicitly disclose:
wherein the at least one gas-tight seal comprises one part polyethylene and from 5 to 20 parts polyisobutylene;
wherein the mixture comprises 10 parts polyisobutylene.
Yanagi discloses a gas-tight seal comprising one part polyethylene and from 5 to 20 parts polyisobutylene (TABLE 1, [0030]); and wherein the mixture comprises 10 parts polyisobutylene (TABLE 1, [0030]) to improve the low temperature sealing of the gas-tight seal (see low temperatures, [0033]). Hakarine and Yanagi are analogous art because they are directed to gas-tight seals for batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gas-tight seal of Hakarine with the mixture of Yanagi in order to improve the low temperature sealing of the gas-tight seal.
Regarding claim 2, modified Hakarine discloses all claim limitations set forth above and further discloses a closure plug:
wherein the installing is a screwing (C4/L9–15).
Regarding claim 5, modified Hakarine discloses all claim limitations set forth above and further discloses a closure plug:
wherein the at least one gas-tight seal (38) is formed by at least one of an O-ring and a layer which is molded onto the outer side of the closure plug (18, C4/Ll6–24).

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakarine (US 6,146,784 A) in view of Yanagi (JP 01-007468 A) as applied to claim(s) 1 above, and further in view of Li et al. (CN 107502234 A, hereinafter Li).
Regarding claims 6 and 7, modified Hakarine discloses all claim limitations set forth above a closure plug:
wherein the at least one gas-tight seal further comprises at least one aggregate; and
wherein the at least one aggregate is at least one of kaolin, carbon black and a petroleum distillate.
Li discloses a gas-tight seal comprising at least one aggregate (see carbon black, [0011]); and wherein the at least one aggregate is at least one of kaolin, carbon black and a petroleum distillate (see carbon black, [0011]) to improve the stability of the gas-tight seal (see service life, [0014]). Hakarine and Li are analogous art because they are directed to gas-tight seals for batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gas-tight seal of modified Hakarine with the aggregate of Li in order to improve the stability of the gas-tight seal.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakarine (US 6,146,784 A) in view of Yanagi (JP 01-007468 A) and Li (CN 107502234 A) as applied to claim(s) 7 above, and further in view of Furuya et al. (US 2015/0240131 A1, hereinafter Furuya).
claim 8, modified Hakarine discloses all claim limitations set forth above, but does not explicitly disclose a closure plug:
wherein the at least one aggregate is treated with hydrogen.
Furuya discloses a gas-tight seal comprising an aggregate treated with hydrogen to improve the mechanical strength of the gas-tight seal (see fumed silica, [0021]). Fumed silica is an aggregate treated with hydrogen (https://en.wikipedia.org/wiki/fumed_silica). Hakarine and Furuya are analogous art because they are directed to gas-tights seals for batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the gas-tight seal of modified Hakarine with the aggregate of Furuya in order to improve the mechanical strength of the gas-tight seal.

Response to Arguments
Applicant's arguments filed 10 December 2021 have been fully considered but they are not persuasive.
Applicants argue a POSITA would immediately recognize that the term "parts" as used in the context of a mixture as in the present invention means parts by mass (P7/¶7, P8/¶3). The specification does not indicate anywhere that the term "parts" means parts by mass. The term "parts" in the context of seals used in electrochemical devices may be based on mass (e.g., [0018] of US 2003/0148179 A1), volume (e.g., [0021] of US 2009/0011331 A1), or moles ([0014] of US 2010/0119917 A1). Therefore, a POSITA would not immediately recognize that the term "parts" as used in the context of a mixture as in the present invention means parts by mass.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue Li does not teach or suggest "the at least one gas-tight seal comprises a mixture comprising one part polyethylene and from 5 to 20 parts polyisobutylene" (P10/¶1). Note that while Li does not disclose all the features of the present claimed invention, Li is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a seal containing an aggregate, and in combination with the primary reference, discloses the presently claimed invention.
	Applicants argue Furuya does not teach or suggest "the at least one gas-tight seal comprises a mixture comprising one part polyethylene and from 5 to 20 parts polyisobutylene" (P10/¶1). Note that while Li does not disclose all the features of the present claimed invention, Li is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a seal containing an aggregate, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725